Citation Nr: 1635617	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  12-26 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

What evaluation is warranted for bilateral hearing loss?


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to February 1957, November 1990 to March 1991, and August 1991 to May 1998.  He also performed extensive service in the Reserves.

The case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia which granted entitlement to service connection, and assigned a noncompensable rating for a bilateral hearing loss effective March 3, 2010.    

The Veteran and his spouse testified before the undersigned in October 2015, and in December 2015 the case was remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral hearing loss is not shown to have been worse than a Level I loss bilaterally at any time since March 3, 2010.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for a bilateral hearing loss have not been met at any time since March 3, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code 6100 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Separate diagnostic codes identify the various disabilities.

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second, with 11 auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness. 
38 C.F.R. § 4.85.

For VA purposes, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2015).

In addition to the hearing loss criteria above, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa [38 C.F.R. § 4.85], whichever results in the higher numeral. 38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86(b).

Factual Background

The Veteran has submitted March 2010, September 2012, and September 2015 private audiograms.  These private audiogram reports, unfortunately, do not include test results based on the use of the Maryland CNC word list that is required under 38 C.F.R. § 3.385 to evaluate the nature of Veteran's bilateral hearing loss.  As such, these examination reports are not adequate for rating purposes.

While it is true that, in October 2015, the Veteran underwent a private audiometric examination, it does not appear that the examination in question was conducted in compliance with the VA protocol for evaluating service-connected hearing loss.  http://www.benefits.va.gov/PREDISCHARGE/DOCS/disexm05.pdf.  In this regard, a careful review of that report shows that while speech discrimination testing was conducted utilizing the Maryland CNC word lists, those lists were apparently presented at only one intensity level, rather than in the context of the performance intensity function required for VA audiometric testing.  Hence, because the examination failed to follow VA protocol for hearing examinations it too is inadequate for rating purposes.

The Veteran was afforded a VA contract audiology examination in March 2010.
Pure tone thresholds, in decibels, were as follows:

Hertz
1000
2000
3000
4000
Average 
(1000 - 4000)
Right
25
25
35
50 
33.75
Left
20
25
45
55
36.25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and the left ear.

Pursuant to the Board's December 2015 remand, the Veteran was afforded a VA audiology examination in January 2016.  Pure tone thresholds, in decibels, were as follows:

Hertz
1000
2000
3000
4000
Average
(1000 - 4000)
Right
30
30
50
65
44
Left
30
30
55
65
45

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and the left ear.

Legal Analysis

The audiometric findings obtained in March 2010 are consistent with pure tone threshold averages of 33.75 decibels in the right ear and 36.25 decibels in the left ear. With speech discrimination of 96 percent in each ear these clinical findings correlate to an auditory acuity numeric designation of a Level I hearing impairment for each ear.  Under 38 C.F.R. § 4.85, Tables VI and VII these findings warrant the assignment of a noncompensable rating.  Further, as pure tone thresholds at each of the relevant audiometric frequencies were not each 55 decibels or more, or 30 decibels or less at 1000 Hertz and 70 decibels or more at the 2000 Hertz frequency the appellant did not meet the criteria for a higher disability evaluation under 38 C.F.R. §§ 4.86(a) or (b) for exceptional hearing impairment in either ear in March 2010. 

The audiometric findings obtained in January 2016 are consistent with pure tone threshold averages of 44 decibels in the right ear and 45 decibels in the left ear.  With speech discrimination of 96 percent in each ear these clinical findings correlate to an auditory acuity numeric designation of Level I hearing impairment in each ear.   Under 38 C.F.R. § 4.85, Tables VI and VII these findings warrant the assignment of a noncompensable rating.  Further, for each ear the pure tone thresholds at each of the relevant audiometric frequencies were neither 55 decibels or greater at each frequency, nor 30 decibels or less at 1000 Hertz and 70 decibels or more at the 2000 Hertz frequency.  As such, the Veteran did not meet the criteria for a higher disability evaluation under 38 C.F.R. §§ 4.86(a) or (b) for exceptional hearing impairment in either ear in January 2016. 

The Board has carefully considered the testimony and contentions attesting to more severe defective hearing.  The Board finds the Veteran's and his spouse's testimony both probative and credible.  The evidentiary record, however, to include current lay and clinical evidence, preponderates against finding that hearing loss disability approximated the criteria for a higher rating at any time during the appellate term.  In this regard, the evaluation of hearing impairment by VA standards is calibrated on controlled speech discrimination tests, together with the average hearing threshold levels, as measured by pure tone audiometry tests.  The assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed and is not amenable to subjective interpretation.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

According to the rating schedule, the severity of the Veteran's hearing loss as demonstrated on adequate examinations in 2010 and 2016 warrants no more than zero percent disabling.  Under the circumstances, the appellant is not entitled to a compensable rating for bilateral hearing loss.  The claim is denied.

As the preponderance of the evidence is against the claim the benefit-of-the-doubt rule is not for application. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extraschedular Analysis

The Board considered the application of 38 C.F.R. § 3.321(b)(1), which is applicable in exceptional cases where schedular evaluations are found to be inadequate. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate, and no referral is required. Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the Veteran's bilateral hearing loss and his symptomatology. The overall disability picture with respect to the bilateral hearing loss does not show any significant impairment beyond that contemplated by the noncompensable rating. There is no evidence of more severe manifestations occurring, such as hospitalization or incapacitation. There is no evidence of any more severe functional or occupational impairment during the period on appeal. As such, the Veteran's disability picture is contemplated by the rating schedule and the schedular rating criteria are adequate to address his symptoms and average impairments of earning capacity. Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met. As the disability picture is contemplated by the rating schedule, the assigned scheduler rating is, therefore, adequate. Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.



ORDER

Entitlement to a compensable evaluation for a bilateral hearing loss is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


